John A. Fogleman, Justice, dissenting. I respectfully dissent because I think that the majority has mis,-construed Ark. Stat. Ann. § 81-1103 (i) (6). In my opinion this section exempts these employees of appellant from the application of the Act in that their services were performed in connection with the raising, feeding or management of poultry. I submit that the section, in view of its punctuation, should not be read as the majority reads it. They construe this section as if there were no comma after the word “farm” and as if it read: (6) Exempted employment. The term “employment” shall not include— (A) Domestic service in a private home. (Bl) Services performed in the employ of an owner or tenant operating a farm in connection with: (1) the cultivation of the soil; (2) the harvesting of crops; or (3) the raising, feeding, or management of livestock, bees or poultry; or (4) the processing, packing or marketing of the produce of such farm as an incident to ordinary farming operations ; and. (B2) Services performed in the ginning of cotton. I submit that if the comma after the word “farm” is considered as properly used, the section should be construed as if it* read: (6) Exempted employment. The term “employment” shall not include— (A) Domestic service in a private home. (B) Services performed: (1) In the employ of an owner or tenant operating a farm; (2) In connection with the cultivation of the soil, the harvesting of crops, or the raising, feeding or management of livestock, bees, or poultry; or (3) In connection with the processing, packing or marketing of the produce of such farm as an incident to ordinary farming operations; and (4) In the ginning of cotton. I believe this to be a sensible construction, clearly in keeping with the purpose of the amendatory act which provided the present section. I cannot help but wonder if the majority really intends to remove pecan orchards from the exemption. Perhaps even apples and peaches from orchards cannot be classified as crops. What is the status of a dairy under their construction? Milking a cow is not harvesting a crop, nor would I call it management of livestock. It cannot successfully be urged that the majority’s com struction is needed to limit processing, packing and marketing so that all commercial operators in this field are not exempt, because that clause contans its own limitation to those acts which “are incident to ordinary farming operations.” Their construction would also mean that occasional slack season use by a farmer of farm labor to cut timber or firewood for market, to clear land, to recover sand or gravel from his land, or to engage in other activities not unusual on a farm would make the employment subject to tax under the Employment Security Act because it was not connected with the cultivation of the soil, harvesting of crops, the raising, feeding or management of livestock, or the processing, packing or marketing of the produce of the farm as an incident to ordinary farming, operations. I. cannot believe that this was the intention of the General Assembly. While this court is properly committed to the prin ciple that rules of punctuation will not be permitted to overturn the plain and obvious intent of the Legislature, as gathered from the language of the Act as a whole,1 there is no reason why punctuation should otherwise be disregarded. It has been said by this court that in cases of doubtful interpretation, the punctuation may be looked to as having some weight in determining the real meaning of the lawmakers. Starett v. McKim, 90 Ark. 520, 119 S. W. 824. While punctuation does not control construction, it is an aid thereto. Gray v. General Construction Co., 158 Ark. 641, 250 S.W. 342. An Act should be read as punctuated unless there is some reason to the contrary. Horack’s Sutherland, Statutory Construction (3rd Ed.) Vol. 2, § 4939. Punctuation should be given weight., unless from inspection of the whole statute it is apparent that the punctuation must be disregarded in order to arrive at the legislative intention. Crawford, Statutory Construction (1940). When there is no inconsistency, absurdity or ambiguity in a statute as officially printed and punctuated, the court will :not give it a different meaning by changing the punctuation. 50 Am. Jur. 250, Statutes, § 254. Punctuation will not be disregarded unless it is necessary to do so and a clear and grammatical statute will not be changed in meaning by repunctuation. 82 C. J. S. 685, Statutes, § 341. The majority rely upon two Maine cases, the first of which held employment similar to that of appellees exempt under an earlier statute, and the latter held it non-exempt after the Act had been amended. I have no quarrel with the holdings in those cases. A reading of the two statutes shows a very different wording. It is interesting to note that the Maine Legislature amended the Act under which the hatchery was held not to be exempt and restored the earlier statute under which it was held exempt. My construction of the statute is in keeping with the policy of this state to promote the poultry industry in Arkansas as evidenced by the Acts of the General Assembly in granting broad exemptions from the gross receipts tax on gross receipts derived from the sale of poultry and poultry products. Section 4, Act 386 of 1941. It was provided that this exemption did not apply to chicken hatcheries until the passage of Act 15 of 1949 when this proviso was eliminated and the sale of baby chickens was exempted. Still later the General Assembly, by Act 94 of 1955, exempted all feedstuff's used in growing or producing poultry from both the gross receipts tax and the compensating tax. It was also admitted in oral argument that the tax had never before been collected by the Employment Security Division in situations such as those presented here. Administrative construction of a statute is entitled to consideration and is highly persuasive. Brawley School Dist. No. 38 v. Kight, 206 Ark. 87, 173 S. W. 2d 125 ; Moses v. McLeod, 207 Ark. 252, 180 S. W. 2d 110. Official conduct long pursued will be given great weight. Adams v. Hale, 213 Ark. 589, 212 S. W. 2d 330. I agree with the majority that no exemption can be based upon Ark. Stat. Ann. § 81-1103 (i) (6) (0), but for entirely different reasons which are stated in my dissenting opinion in Arkansas Valley Industries, Inc. v. Bill Laney, Commissioner of Labor, et al, 242 Ark. 261, 412 S. W. 2d 817, handed down on this date. I would reverse the judgment of the circuit court, the Board of Review and the Appeals Referee. I am authorized to state that Mr, Justice Byrd joins in this dissent.   See, e.g., Koser v. Oliver, 186 Ark. 567, 54 S. W. 2d 411 ; Jones v State, 104 Ark. 261, 149 S. W. 56.